Citation Nr: 1623188	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  11-00 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to higher ratings for posttraumatic stress disorder (PTSD) rated at 30 percent prior to March 18, 2010, 50 percent from March 18, 2010, through March 14, 2012, and 70 percent from March 15, 2012.

2.  Entitlement to higher ratings for coronary artery disease (CAD) rated at 30 percent prior to March 4, 2011, and 60 percent from March 4, 2011 through April 22, 2014, and from August 1, 2014.


REPRESENTATION

Appellant represented by:	South Carolina Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and January 2010 rating determinations of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO). 

Subsequent rating decisions granted increases for both disabilities, and all "stages" of the ratings remain on appeal (except for CAD for the period from April 23, 2014 through July 31, 2014, when a temporary total (100 percent) convalescence rating was assigned).  AB v. Brown, 6 Vet. App. 35 (1993).  

In July 2014, the matter was remanded by the Board for additional development.  The matter was again before the Board in October 2015, at which time it was again remanded for further development.  Unfortunately, as will be discussed below, this matter must once again be remanded by the Board for compliance with the directives of the prior Board remand. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the October 2015 remand, it was indicated that the Board, in the July 2014 remand, instructed the AOJ to secure for the record all treatment records pertaining to the Veteran from Grand Strand Regional Medical Center (RMC), a private VA contract facility, that provided care to the Veteran.  The Board observed that the VA treatment reports in the record reflected that the Veteran was hospitalized at Grand Strand RMC from April 2011 to July 2011, with additional hospitalization and treatment at that facility from April 2014 to August 2014.  

The Board observed that the only reports from Grand Strand RMC associated with the record consisted of a one-page discharge note documenting four cardiac rehabilitation sessions at that facility (one each in March 2011, April 2011, May 2011, and June 2011), as well as reports documenting a quadruple coronary artery bypass graft and associated testing at that facility (in April 2014).

The Board directed that the AOJ ask the Veteran to identify the providers of any additional evaluations or treatment he had received for his PTSD and CAD, which were not of record, and to provide all releases necessary for VA to secure any private records of such evaluations or treatment. 

The Board also requested that the AOJ secure for the record complete records of all such evaluations and treatment from all providers identified, to specifically include all records pertaining to the Veteran's hospitalization at Grand Strand RMC from April 2011 to July 2011 and his additional hospitalization and treatment at Grand Strand RMC from April 2014 to August 2014.  If any records requested were unavailable, the reason was to be explained for the record.  

The Board notes that the records from the Grand Strand RMC are deemed in the custody of a Federal Department or agency as it is a non-VA facility providing treatment at VA expense.  See 38 C.F.R. § 3.159(c)(2).  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998); see also 38 C.F.R. § 3.159(c)(2).  

In a November 2015 letter, the Appeals Management Center, acting on behalf of the RO, notified the Veteran that they would secure for the record complete records of all such evaluations and treatment from all providers identified by him, to specifically include all records pertaining to the his hospitalization at Grand Strand RMC from April 2011 to July 2011 and any additional hospitalization and treatment at Grand Strand RMC from April 2014 to August 2014.  If any records requested were unavailable, the reason was to be explained for the record.

While additional treatment records were received from the Charleston VAMC and its affiliated VA outpatient centers, there were no attempts made to obtain the records from the Grand Strand RMC, the private VA contract facility.  Moreover, while reference is made to treatment at the Grand Strand RMC in several VA outpatient treatment records that have been associated with the record following the October 2015 remand, the actual records from this facility have not been associated with the record as was required in the prior Board remand.  The Board errs as a matter of law when it fails to ensure compliance with the instructions of its prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, an attempt should be made to obtain the identified records.

Moreover, based upon correspondence received from the Veteran and his wife in February 2016, it appears that the symptomatology associated with his PTSD may have increased in severity.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  A veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The last comprehensive VA examination afforded the Veteran occurred in October 2014.  As such, an additional VA examination to determine the severity of his PTSD is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his PTSD and CAD, and to provide all releases necessary for VA to secure any private records of such evaluations or treatment.  Following receipt of written authorizations, where necessary, obtain and associate the identified record with the file. 

2.  The AOJ must secure all records pertaining to the Veteran's hospitalization at Grand Strand RMC, a private VA contract facility who provided care to the Veteran from April 2011 to July 2011 and additional hospitalization and treatment from April 2014 to August 2014.  If any records requested are unavailable, the reason must be explained for the record.

3.  The Veteran should be afforded a VA psychiatric examination to determine the severity of his PTSD.  All appropriate tests and studies, including psychological testing, should be performed and all findings should be reported in detail.  The entire record must be made available to the examiner and the examiner should note such review in the report. 

4.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
5.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

